Appellant was convicted under the first count of an indictment charging that "on or about the 4th day of June, A.D. 1927, and anterior to this indictment, in the County and State aforesaid, Earl Smith did then and there unlawfully sell to G. H. Elliot intoxicating liquor."
All law questions on this appeal are dependent upon whether or not such allegation is sufficient to charge an offense under the statute. The indictment in our opinion is sufficient for the reasons pointed out in Cause No. 11445, entitled J. C. Burgess, Appellant, v. State of Texas, Appellee, opinion this day rendered, not yet officially published. The reasons are fully given and the authorities cited in the opinion in said last mentioned cause and any further discussion by us would be repetition.
Believing the indictment sufficient to charge an offense and the evidence sufficient to support the verdict of the jury, the judgment of the trial court is affirmed.
Affirmed. *Page 498 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.